Exhibit 99.1 DeAnne Gabel Director - Investor Relations Investor Update Issue Date:June 21, 2010 This investor update provides information on Continental's guidance for the second quarter and full year 2010 on a standalone basis and does not take into account any changes that could result from the proposed merger with UAL Corporation. Advanced Booked Seat Factor (Percentage of Available Seats that are Sold) Compared to the same period last year, for the next six weeks, mainline domestic advanced booked seat factor is down 4 to 5 points, mainline Latin advanced booked seat factor is down approximately 6 points, Transatlantic advanced booked seat factor is up 1 to 2 points, Pacific advanced booked seat factor is up 10 to 11 points, and regional advanced booked seat factor is down 3 to 4 points. Last year at this time, due to declining business mix and weakness in leisure yields, the Company made the decision to make more domestic leisure inventory available for sale earlier in the booking curve.This year the Company has seen a modest improvement in business demand and stronger leisure yields and, therefore, has returned to a more normal management of the domestic booking curve. For the second quarter of 2010, the Company expects both its consolidated and mainline load factors to be up about 1.5 points year-over-year (“yoy”) compared to the same period in 2009. Unrestricted Cash, Cash Equivalents and Short Term Investments Balance The Company anticipates ending the second quarter of 2010 with an unrestricted cash, cash equivalents and short-term investments balance of approximately $3.5 billion. The Company’s previous estimate provided on April 22, 2010 assumed the holders of its $175 million 5% convertible notes (“the notes”) would exercise their initial put option and that the notes would be repurchased by the Company and settled in cash. Holders of the notes chose not to exercise this initial put option which expired on June 14, 2010, and as a result, the notes remain outstanding. The Company can elect to exercise its call option in accordance with the terms of the indenture for the notes. Cargo, Mail, and Other Revenue The Company's Cargo, Mail, and Other Revenue for the second quarter of 2010 is expected to be between $385 and $395 million. Available Seat Miles (ASMs) 2010 Estimate Year-over-Year % Change 2nd Qtr. Mainline Domestic (1.8%) Latin America 10.3% Transatlantic (5.9%) Pacific 2.2% Total Mainline (0.8%) Regional 3.3% Consolidated Domestic (0.7%) International 0.1% Total Consolidated (0.3%) For the full year 2010, Continental expects its consolidated capacity to be up 0.5% to 1.5% yoy.Mainline capacity is expected to be up 0.5% to 1.5% yoy, with mainline domestic capacity down 0.5% to 1.5% yoy and mainline international capacity up 2% to 3% yoy. Load Factor 2nd Qtr. 2010 (E) Full Year 2010 (E) Domestic 86% - 87% 84% - 85% Latin America 79% - 80% 80% - 81% Transatlantic 85% - 86% 81% - 82% Pacific 83% - 84% 80% - 81% Total Mainline 84% - 85% 82% - 83% Regional 81% - 82% 78% - 79% Consolidated 84% - 85% 82% - 83% Continental's month-to-date consolidated load factor is updated daily and can be found on www.continental.com on the Investor Relations page under the About Continental menu. CASM Mainline Operating Statistics 2010 Estimate (cents) 2nd Qtr. Full Year CASM - - Special Items per ASM CASM Less Special Items (a) - - Aircraft Fuel & Related Taxes per ASM CASM Less Special Items and Aircraft Fuel & Related Taxes (b) - - CASM Consolidated Operating Statistics CASM - - Special Items per ASM CASM Less Special Items (a) - - Aircraft Fuel & Related Taxes per ASM CASM Less Special Items and Aircraft Fuel & Related Taxes (b) - - (a) Special charges for the full year consist of $6 million of aircraft-related charges, net, and $4 million of severance. (b) Cost per available seat mile less special items is computed by dividing operating expenses excluding special items by available seat miles. These financial measures provide management and investors the ability to measure and monitor Continental's performance on a consistent basis. (c) Cost per available seat mile less special items and aircraft fuel and related taxes is computed by dividing operating expenses excluding special charges and aircraft fuel and related taxes by available seat miles.This statistic provides management and investors the ability to measure and monitor Continental's cost performance absent special items and fuel price volatility.Both the cost and availability of fuel are subject to many economic and political factors beyond Continental's control. Selected Expense Amounts (Consolidated Expense) 2010 Estimate Amounts ($Millions) 2nd Qtr. Full Year Aircraft Rent $ $ Depreciation & Amortization $ $ Net Interest Expense* $ 85 $ *Net Interest Expense includes interest expense, capitalized interest and interest income. Foreign Exchange Losses The Company is expecting to record a foreign exchange loss in the second quarter 2010 due to recent declines in the value of many foreign currencies against the U.S. dollar. Declines primarily in the euro and British pound against the U.S. dollar have resulted in losses on foreign-denominated cash and other receivables related to its operations in those areas of the world.The Company estimates that its foreign exchange losses in the second quarter 2010 will be approximately $10 million.Foreign exchange losses and gains are recorded in “Other Non-Operating Income/(Expense)”. Pension Expense and Contributions As of June 18, 2010, the Company has contributed $74 million to its tax-qualified defined benefit pension plans.The Company estimates that its remaining minimum funding requirements for calendar year 2010 are approximately $50 million. The Company estimates that its non-cash pension expense will be approximately $215 million for 2010.This amount excludes non-cash settlement charges related to lump-sum distributions.Settlement charges are possible during 2010, but the Company is not able at this time to estimate the amount of these charges. Fuel Requirements (Gallons) 2010 Estimate 2nd Qtr. Full Year Mainline 353 million 1,405 million Regional 73 million 284 million Consolidated Fuel Price per Gallon(including fuel taxes and $ $ impact of hedges) Fuel Hedges - As of June 16, 2010 As of June 16, 2010, the Company's projected consolidated fuel requirements were hedged as follows: Maximum Price Minimum Price % of Expected Consumption Weighted Average Price (per gallon) % of Expected Consumption Weighted Average Price (per gallon) Second Quarter 2010 WTI crude oil swaps 22
